PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $741.45, based upon the following facts: On or about May 11, 1978, claimant’s subrogee, Franklin L. Dalton, was operating an automobile titled in the name of Norma Dalton on U.S. Route 219, a highway owned and maintained by the respondent.
While proceeding along this highway, Mr. Dalton came upon respondent’s construction site in Pickaway, Monroe County, West Virginia. Respondent had no flagmen present and placed no warning .signs in the vicinity, even though the work site was obscured from public view by the crest of a hill.
As the Dalton vehicle approached the crest, upon which respondent’s machinery was blocking the roadway, it slid 138 feet, *52and struck an embankment, causing damage to the front of claimant’s insured’s vehicle. This occurred because of the negligence of the respondent, which negligence was the proximate cause of the damages sustained.
Respondent is therefore liable to the claimant for the sum of $741.45, which is a fair and equitable estimate of the damages sustained by the claimant’s insured.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $741.45.